DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 11, and 20, recite the limitation “generate a 3D electrophysiological map of the cardiac structure of interest viewable from within the 3D electrophysiological map based on the received image data”.  It is unclear how the electrophysiological map can be generated based on the received image data. It is known that an electrophysiological map is generated based on electrical activities of the heart. For examination purposes, the examiner interpreted this limitation as a 3D image of the cardiac structure of interest.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popovic et al (EP 3102141).
Regarding claim 1, Popovic teaches a system for visualizing a cardiac structure of interest comprising (figure 1, element 100, paragraph 0018):
 at least one imaging device (102, 105) that obtains image data of the cardiac structure of interest from within the cardiac structure of interest (figure 1, paragraph 0018; The medical device 102 may include an imaging device 105 (e.g., camera, fiber optics with lens, etc.) that may be deployed with one or more of a catheter, a guidewire, a probe, an endoscope, a flexible endoscope, a robot, an electrode, a filter device, a balloon device, or other medical component, etc.); and
 a processor (114) comprising a memory (116), configured to (figure 1, paragraph 0018): 
receive and store model data (136) of the cardiac structure of interest (paragraph 0021; The operative images 135 may include three dimensional preoperative computed tomography (CT) images or magnetic resonance images (MRI), etc. or intraoperative X-rays or ultrasound. Other imaging modalities are also contemplated. The operative images 135 are employed to build a three-dimensional model 136 including virtual internal cross-sections or internal view images along the anatomical target 131.); 
determine at least one location for positioning the at least one imaging device within the cardiac structure of interest to obtain image data of the cardiac structure of interest (paragraphs 0020, 0025, and 0030; the planning module 104 provides for the selection of target points of interest, which can be referred to or indexed for use with the image guidance module 106. The planning module 104 also provides for computation of blood vessel or other anatomical feature dimensions (e.g., depths, etc.). The points of interest can be stored and referred to during the procedure. Alternately, as the points are selected, the robot 108 (endoscope holder) can move the endoscope 102 to that location (e.g., joint positions of the robot 108 may be stored, so they can be referred to during an image guided portion of the procedure).); 
receive the image data from the at least one imaging device positioned at the at least one determined location within the cardiac structure of interest (paragraphs 0043-0045; As the endoscope 102 moves, both the image of the endoscope 134 as well as the virtual image 508 reconstruction can be concurrently shown on the display 118.); and 
generate a 3D electrophysiological map of the cardiac structure of interest viewable from within the 3D electrophysiological map based on the received image data (paragraph 0031; . A 3D visualization feature 125 generates an internal view (e.g., cross section of the vessel or a fly-through image or video) at a selected position or points on a structure. The internal data is reproduced virtually using the 3D model 136 and/or the 3D images 135. The internal view may be provided alone or with other views for display to a user/surgeon. The internal view may be generated automatically or by user command. For example, a cross section may be viewed concurrently with and endoscope image to show the presence of any calcifications or atherosclerotic narrowings within a blood vessel.).

Regarding claim 2, Popovic teaches the system of claim 1, further comprising a display to display the generated 3D electrophysiological map of the cardiac structure of interest (paragraph 0031).

Regarding claim 3, Popovic teaches the system of claim 1, wherein the cardiac structure of interest is a cardiac chamber (paragraph 0010).

Regarding claim 4, Popovic teaches the system of claim 1, wherein the cardiac structure of interest is at least one vein or at least one vein bifurcation (paragraph 0031).

Regarding claim 5, Popovic teaches the system of claim 1, wherein the generated 3D electrophysiological map provides a complete visualization of the cardiac structure of interest in a single view (paragraph 0031).

Regarding claim 8, Popovic teaches the system of claim 1, wherein the processor determines the at least one location for positioning the at least one imaging device within the cardiac structure of interest based on a skeleton axis algorithm that generate a skeleton axis of the model data of the cardiac structure of interest (paragraph 0025; The generation of virtual images may include a detection of the centerline of the vessel structure. The centerline can be computed using skeletonization, which finds a line in the center of vessels while minimizing distance from the line to the vessel walls. This method is well-suited to the applications in accordance with the present principles since one purpose is to show spatial branching of the vessel.).

Regarding claim 9, Popovic teaches the system of claim 8, wherein the at least one location for positioning the at least one imaging device is a location along the skeleton axis (paragraph 0025; The generation of virtual images may include a detection of the centerline of the vessel structure. The centerline can be computed using skeletonization, which finds a line in the center of vessels while minimizing distance from the line to the vessel walls. This method is well-suited to the applications in accordance with the present principles since one purpose is to show spatial branching of the vessel.).

Regarding claim 9, Popovic teaches the system of claim 1, wherein the at least one imaging device is an intracardiac probe (paragraph 0018).

Regarding claim 11, Popovic teaches a method for visualizing a cardiac structure of interest comprising: 
obtaining model data of a cardiac structure of interest (paragraph 0021; The operative images 135 may include three dimensional preoperative computed tomography (CT) images or magnetic resonance images (MRI), etc. or intraoperative X-rays or ultrasound. Other imaging modalities are also contemplated. The operative images 135 are employed to build a three-dimensional model 136 including virtual internal cross-sections or internal view images along the anatomical target 131.); 
determining at least one location for positioning at least one imaging device within the cardiac structure of interest to obtain image data of the cardiac structure of interest (paragraphs 0020, 0025, and 0030; the planning module 104 provides for the selection of target points of interest, which can be referred to or indexed for use with the image guidance module 106. The planning module 104 also provides for computation of blood vessel or other anatomical feature dimensions (e.g., depths, etc.). The points of interest can be stored and referred to during the procedure. Alternately, as the points are selected, the robot 108 (endoscope holder) can move the endoscope 102 to that location (e.g., joint positions of the robot 108 may be stored, so they can be referred to during an image guided portion of the procedure).); 
positioning the at least one imaging device at the at least one determined location within the cardiac structure of interest (paragraphs 0020, 0025, and 0030; the planning module 104 provides for the selection of target points of interest, which can be referred to or indexed for use with the image guidance module 106. The planning module 104 also provides for computation of blood vessel or other anatomical feature dimensions (e.g., depths, etc.). The points of interest can be stored and referred to during the procedure. Alternately, as the points are selected, the robot 108 (endoscope holder) can move the endoscope 102 to that location (e.g., joint positions of the robot 108 may be stored, so they can be referred to during an image guided portion of the procedure).);
6229917.1JNJBIO-6282USNP 1 generating image data of the cardiac structure of interest from the at least one determined location within the cardiac structure of interest (paragraphs 0043-0045; As the endoscope 102 moves, both the image of the endoscope 134 as well as the virtual image 508 reconstruction can be concurrently shown on the display 118.); and 
generating a 3D electrophysiological map of the cardiac structure of interest viewable from within the 3D electrophysiological map based on the generated image data (paragraph 0031; . A 3D visualization feature 125 generates an internal view (e.g., cross section of the vessel or a fly-through image or video) at a selected position or points on a structure. The internal data is reproduced virtually using the 3D model 136 and/or the 3D images 135. The internal view may be provided alone or with other views for display to a user/surgeon. The internal view may be generated automatically or by user command. For example, a cross section may be viewed concurrently with and endoscope image to show the presence of any calcifications or atherosclerotic narrowings within a blood vessel.).

Regarding claim 12, Popovic teaches the method of claim 11, further comprising displaying the generated 3D electrophysiological map of the cardiac structure of interest on a display (paragraph 0031).

Regarding claim 13, Popovic teaches the method of claim 11, wherein the cardiac structure of interest is a cardiac chamber (paragraph 0010).

Regarding claim 14, Popovic teaches the method of claim 11, wherein the cardiac structure of interest is at least one vein or at least one vein bifurcation (paragraph 0031).

Regarding claim 15, Popovic teaches the method of claim 11, wherein the generated 3D electrophysiological map provides a complete visualization of the cardiac structure of interest in a single view (paragraph 0031).
Regarding claim 18, Popovic teaches the method of claim 11, wherein determining the at least one location for positioning the at least one imaging device within the cardiac structure of interest further comprises providing a processor that utilizes a skeleton axis algorithm that generate a skeleton axis of the model data of the cardiac structure of interest (paragraph 0025; The generation of virtual images may include a detection of the centerline of the vessel structure. The centerline can be computed using skeletonization, which finds a line in the center of vessels while minimizing distance from the line to the vessel walls. This method is well-suited to the applications in accordance with the present principles since one purpose is to show spatial branching of the vessel.).

Regarding claim 19, Popovic teaches the method of claim 18, wherein the at least one imaging device is positioned at a location along the skeleton axis (paragraph 0025; The generation of virtual images may include a detection of the centerline of the vessel structure. The centerline can be computed using skeletonization, which finds a line in the center of vessels while minimizing distance from the line to the vessel walls. This method is well-suited to the applications in accordance with the present principles since one purpose is to show spatial branching of the vessel.).

Regarding claim 20, Popovic teaches a non-transitory computer readable recording medium storing program instructions for visualizing a cardiac structure of interest by causing a computer to execute the steps of: obtaining model data of a cardiac structure of interest (paragraph 0017; computer-readable storage medium providing program code for use by or in connection with a computer or any instruction execution system.); 
determining at least one location for positioning at least one imaging device within the cardiac structure of interest to obtain image data of the cardiac structure of interest (paragraphs 0020, 0025, and 0030; the planning module 104 provides for the selection of target points of interest, which can be referred to or indexed for use with the image guidance module 106. The planning module 104 also provides for computation of blood vessel or other anatomical feature dimensions (e.g., depths, etc.). The points of interest can be stored and referred to during the procedure. Alternately, as the points are selected, the robot 108 (endoscope holder) can move the endoscope 102 to that location (e.g., joint positions of the robot 108 may be stored, so they can be referred to during an image guided portion of the procedure).);
positioning the at least one image device at the at least one determined location within the cardiac structure of interest (paragraphs 0020, 0025, and 0030; the planning module 104 provides for the selection of target points of interest, which can be referred to or indexed for use with the image guidance module 106. The planning module 104 also provides for computation of blood vessel or other anatomical feature dimensions (e.g., depths, etc.). The points of interest can be stored and referred to during the procedure. Alternately, as the points are selected, the robot 108 (endoscope holder) can move the endoscope 102 to that location (e.g., joint positions of the robot 108 may be stored, so they can be referred to during an image guided portion of the procedure).);
 generating image data of the cardiac structure of interest from the at least one determined location within the cardiac structure of interest (paragraphs 0043-0045; As the endoscope 102 moves, both the image of the endoscope 134 as well as the virtual image 508 reconstruction can be concurrently shown on the display 118.);  and
 generating a 3D electrophysiological map of the cardiac structure of interest viewable from within the 3D electrophysiological map based on the generated image data (paragraph 0031; . A 3D visualization feature 125 generates an internal view (e.g., cross section of the vessel or a fly-through image or video) at a selected position or points on a structure. The internal data is reproduced virtually using the 3D model 136 and/or the 3D images 135. The internal view may be provided alone or with other views for display to a user/surgeon. The internal view may be generated automatically or by user command. For example, a cross section may be viewed concurrently with and endoscope image to show the presence of any calcifications or atherosclerotic narrowings within a blood vessel.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Popovic et al (EP 3102141) in the view of Scott et al. (NPL” “view planning for automated three dimensional object reconstruction and inspection”).
Regarding claim 6, Popovic teaches the system of claim 1, however, fails to explicitly teach wherein the processor determines the at least one location for positioning the at least one imaging device within the cardiac structure of interest based on a 3D art gallery algorithm that determines a minimal number of locations within the cardiac structure of interest to obtain a complete visualization of the cardiac structure of interest.
Scott, in the same field of endeavor, teaches the processor determines the at least one location for positioning the at least one imaging device within the cardiac structure of interest based on a 3D art gallery algorithm that determines a minimal number of locations within the cardiac structure of interest to obtain a complete visualization of the cardiac structure of interest (page 75, art gallery problem section; The task is to determine the minimum number and placement of guards who collectively can see all walls in the gallery.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Popovic in the view of Scott to provide a 3D art gallery algorithm. This would allow more accurate 3d reconstruction of the object as taught within Scott in the computational geometry methods section. 

Regarding claim 7, Popovic teaches the system of claim 6, however fails to explicitly teach wherein an imaging device is positioned at each of the minimal number of locations within the cardiac structure of interest to obtain image data at each determined location.
Scott, in the same field of endeavor, teaches an imaging device is positioned at each of the minimal number of locations within the cardiac structure of interest to obtain image data at each determined location (page 75, art gallery problem section; The task is to determine the minimum number and placement of guards who collectively can see all walls in the gallery.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Popovic in the view of Scott to provide a 3D art gallery algorithm. This would allow more accurate 3d reconstruction of the object as taught within Scott in the computational geometry methods section. 

Regarding claim 16, Popovic teaches the method of claim 11, however fails to explicitly teach wherein determining the at least one location for positioning the at least one imaging device within the cardiac structure of interest further comprises providing a processor that utilizes a 3D art gallery algorithm that determines a minimal number of locations within the cardiac structure of interest to obtain a complete visualization of the cardiac structure of interest.
Scott, in the same field of endeavor, teaches the determining the at least one location for positioning the at least one imaging device within the cardiac structure of interest further comprises providing a processor that utilizes a 3D art gallery algorithm that determines a minimal number of locations within the cardiac structure of interest to obtain a complete visualization of the cardiac structure of interest (page 75, art gallery problem section; The task is to determine the minimum number and placement of guards who collectively can see all walls in the gallery.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Popovic in the view of Scott to provide a 3D art gallery algorithm. This would allow more accurate 3d reconstruction of the object as taught within Scott in the computational geometry methods section. 

Regarding claim 17, Popovic teaches the method of claim 16, however fails to explicitly teach further comprising positioning an imaging device each of the minimal number of locations within the cardiac structure of interest to obtain image data at each determined location.
Scott, in the same field of endeavor, teaches positioning an imaging device each of the minimal number of locations within the cardiac structure of interest to obtain image data at each determined location (page 75, art gallery problem section; The task is to determine the minimum number and placement of guards who collectively can see all walls in the gallery.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Popovic in the view of Scott to provide a 3D art gallery algorithm. This would allow more accurate 3d reconstruction of the object as taught within Scott in the computational geometry methods section. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           	
/BONIFACE NGATHI N/             Primary Examiner, Art Unit 3793